In an action inter alia under the Federal *831Employers’ Liability Act (U. S. Code, tit. 45, § 51 et seq.) to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, entered January 24, 1966, as, on reconsideration, adhered to the court’s prior decision denying a general preference in trial. Order reversed insofar as appealed from, without costs; motion granted; and general preference in trial directed to be accorded to this action. In our opinion, the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by plaintiff in that court. It was, therefore, an improvident exercise of discretion to deny the application for a preference. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.